In an action by the infant plaintiff to recover damages for personal injuries sustained by him when he slipped and fell in the aisle of a public high school auditorium, and by his father to recover damages for the consequent medical expenses, defendant appeals from a judgment of the Supreme Court. Queens County, entered October 22, 1959, in favor of the plaintiffs, on the verdict of a jury after trial. Judgment reversed on the law and the facts and a new trial granted, with costs to abide the event. After comparing the versions of the accident as given by the infant plaintiff shortly after and some time after the accident with his belated version at the trial, and after examining the entire record, it is our opinion that the verdict is contrary to the weight of the credible evidence (see, e.g., Cavadi v. New York City Tr. Auth., 7 A D 2d 299; Zaulich v. Thompkins Sq. Co., 10 A D 2d 492; Goldstein v. Lentino Constr. Corp., 8 A D 2d 274). Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.